Title: From Alexander Hamilton to William Bradford, 13 June 1795
From: Hamilton, Alexander
To: Bradford, William


My Dear Sir
New York June 13. 1795
Yours of the 21st of May by going to Albany did not reach me till yesterday. The expectation of Mr. Adet properly varied the course of proceeding. I am glad the impression with you corresponded with mine.
If Mr. Randolph shewed Fauchet any part of the instructions to Mr. Jay—I do not much regret that he manifests displeasure at the witholding of a part. When shall we cease to consider ourselves as a colony to France? To assure her Minister that the instructions to Mr. Jay contained nothing which could interfere with our engagements to France might under all the circumstances have been expedient, but to communicate specifically any part of the instructions to our envoy was in my judgment improper in principle & precedent.
I expect the Treaty will labour. It contains many good things but there is one ingredient in it which displeases me—of a commercial complexion. I am however of opinion on mature reflection that it is expedient to ratify accompanied by a declaration, that it is our intention till there be a further explanation & modification of the article to forbear the exercise of a certain privilege & consequently the performance of the condition of it—or something equivalent. This it is true may or may not be accepted. But I believe it will create no difficulty & would rather risk it than take the Treaty unqualifiedly. I prefer this course to that of sending back the Treaty for a new negotiation, because (among other reasons) it may save time and more speedily close certain matters which I deem it very important to terminate.
I am glad to learn that since the date of your letter there have been some Convictions of the insurgents. This was very essential to the permanent good effects of the measures which were pursued on that subject.
You see I have not intirely lost my appetite for a little Politics—you must not infer that I have not a very good one for law.
Adieu Yrs. truly

A Hamilton
⟨William Br⟩adford Esq


P.S. I had almost forgotten a principal object of this letter. It concerns the Marquis La Fayette. In conversation I think but certainly by letter (this entre nous) I suggested to Mr. Jay that in case the Treaty with Great Britain turned favourably it will be well to hint to the British Minister that the U States took a very particular interest in the welfare of La Fayette and that the good offices of that Court to procure his liberation would be regarded as a valuable mark of friendship. I believe I also had some conversation in the same spirit either with The President or the Secy of State but I do not remember if any thing was done.
If the thing has not been tried & if the Treaty ⟨is ra⟩tified will it not be adviseable to instruct the person who is to exchange it to accomodate it with an observation of the above import. The moment will be a favourable one and I imagine the time is fast approaching when La Fayette will recover his popularity in his own Country. The chief thing against this is the rivalship of those who hold the power. But will they not be glad to consolidate their general plan by the weight of a man who with all parties has maintained the character of well-intentioned and who probably has the good will of the multitude spite of all that has passed.
I see no inconvenience in your taking occasion to ask Mr. Jay if the Marquis La Fayette was ever the subject of conversation between him & the British Minister & how it terminated.
And I will thank you, if you feel yourself at liberty, to let me know whether any thing like the step I have suggested obtains.
Yrs. &c

